ITEMID: 001-93560
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: ROJE v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Ms Atlantida Roje, is a Croatian national who was born in 1953 and lives in Split. She is represented before the Court by Mr O. Roje, a lawyer practising in Split. The Croatian Government (“the Government”) are represented by their Agent, Mrs Š. Stažnik.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 18 December 1992 the applicant brought a civil action against her employer, company D.-V. d.d., in the Split Municipal Court (Općinski sud u Splitu), seeking payment of her salary arrears and that the defendant be ordered to pay the mandatory contributions to the relevant funds. She also applied for an interim measure (privremena mjera) to secure the payment.
In the period before the entry into force of the Convention in respect of Croatia (5 November 1997), the court held several hearings, and a financial expert report was drawn up. The applicant was absolved from bearing the costs of proceedings.
On 19 June 1997 the applicant brought another civil action in the Split Municipal Court against the company D. d.d,, which was the sole shareholder of her employer. Her claim was the same as the one in the proceedings instituted in 1992.
On 25 March 1998 the Split Municipal Court joined these two sets of proceedings.
At a hearing held on 9 October 2001 the Split Municipal Court gave a judgment, accepting in part the applicant’s claim for the payment of her salary arrears. It declared the part of the applicant’s claim that the defendants be ordered to pay the mandatory contributions inadmissible for lack of jurisdiction. It also dismissed the applicant’s request for an interim measure.
On 10 October 2001 the defendants lodged an appeal against the above judgment. The applicant lodged an appeal on 12 October 2001, and the case-file was forwarded to the Split County Court (Županijski sud u Splitu).
On 20 November 2003 the Split Commercial Court (Trgovački sud u Splitu) opened bankruptcy proceedings against company D.-V. d.d. The applicant subsequently submitted her claims in the bankruptcy proceedings.
On 13 May 2004 the applicant lodged a constitutional complaint with the Constitutional Court (Ustavni sud Republike Hrvatske), complaining about the length of civil proceedings pending before the Split County Court.
On 28 September 2006 the Split County Court stayed the proceedings against company D.-V. d.d., since the bankruptcy proceedings had meanwhile been opened against it. As to the claim against company D. d.d., it upheld the first-instance judgment as regards the applicant’s salary arrears, and quashed the decision on lack of jurisdiction as regards the remaining applicant’s claims. Thus the decision concerning the applicant’s salary arrears became final and as to the remainder of the applicant’s claim the case was remitted to the first-instance court.
Following the constitutional complaint by the applicant, on 25 October 2006 the Constitutional Court found a violation of the applicant’s right to a hearing within a reasonable time. It awarded the applicant a sum of 11,500 Croatian kunas (HRK), and also ordered the Split Municipal Court to decide the case in the shortest time possible but no later than six months after the publication of the decision of the Constitutional Court in the Official Gazette.
The Constitutional Court’s decision was published in the Official Gazette of 29 November 2006, and the six-month period expired on 29 May 2007.
On 17 March 2008 the applicant lodged a fresh complaint about the length of proceedings with the Split County Court. On 10 October 2008 that court found a violation of the applicant’s right to a hearing within a reasonable time for the period after the Constitutional court’s decision. It awarded the applicant a sum of HRK 4,500 and also ordered the Split Municipal Court to decide the case in the shortest time possible but no later than six months form the receipt of the case file at that court. The case file was returned to the Split Municipal Court on 21 November 2008.
At the hearing held on 27 April 2009 the applicant withdrew her claim and sought only the costs of the proceedings.
On 27 April 2009 the Split Municipal Court terminated the proceedings on the ground that the applicant had withdrawn her claim and awarded the applicant the costs of the proceedings. Thus the proceedings were finally concluded.
